IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



JAMES EDWARD HAYES,                        )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9704-CC-00169
                                           )
vs.

STATE OF TENNESSEE,
                                           ) GIBSON COUNTY
                                           )
                                           ) No. H-2999
                                                                        FILED
                                           )
                                                                     July 23, 1997
       Respondent.                         )
                                                                       Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk

                                         ORDER



              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Rules of the Court

of Criminal Appeals. The petitioner filed a petition for post-conviction relief in the trial

court on November 1, 1996, claiming that the judgment entered against him on March

27, 1992, is void because the indictment failed to allege the mens rea of the offense

charged. On March 12, 1997, the trial judge dismissed the petition without an

evidentiary hearing.



              Pursuant to T.C.A. § 40-30-202(a), a petitioner must petition for post-

conviction relief within one year of the date of the final action of the highest state

appellate court to which an appeal is taken or, if no appeal is taken, within one year of

the date on which the judgment became final. The Compiler’s Notes to T.C.A. § 40-30-

201 state that the 1995 Post-Conviction Act governs all petitions for post-conviction

relief filed after May 10, 1995. Moreover, the Compiler’s Notes indicate that any person

having ground for relief recognized under this part shall have at least one year from

May 10, 1995, to file a petition or a motion to reopen a petition under this part.



              Under T.C.A. § 40-30-202(b), a court does not have jurisdiction to

consider a petition for post-conviction relief if it was filed outside the one-year statute of

limitation unless (1) the claim in the petition is based upon a final ruling of an appellate
court establishing a constitutional right that was not recognized at the time of trial, if

retrospective application of that right is required, (2) the claim in the petition is based

upon new scientific evidence establishing that such petitioner is actually innocent of the

offense or offenses for which the petitioner was convicted, or (3) the claim in the

petition seeks relief from a sentence that was enhanced because of a previous

conviction and such conviction in the case in which the claim is asserted was not a

guilty plea with an agreed sentence, and the previous conviction has subsequently

been held to be invalid.



              The judgment in this case became final in March 1992, and the petitioner

did not appeal. The petitioner filed the present petition for post-conviction relief in

November 1996. Accordingly, the petition is governed by the 1995 Post-Conviction Act,

and, consequently, it was filed outside the statute of limitation set forth in T.C.A. § 40-

30-202(a). Moreover, the petitioner has failed to show that any of his claims fall within

one of the exceptions set forth in T.C.A. § 40-30-202(b).



              It is, therefore, ORDERED that the state’s motion to affirm the judgment of

the trial court under Rule 20, Rules of the Court of Criminal Appeals, is granted, and the

judgment of the trial court is hereby affirmed.



              Enter, this the ___ day of July, 1997.




                                           _____________________________
                                           JOE G. RILEY, JUDGE



                                           _____________________________
                                           JOE B. JONES, PRESIDING JUDGE



                                           _____________________________
                                           PAUL G. SUMMERS, JUDGE




                                              2